Citation Nr: 1038129	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy, right lower extremity.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.

4.  Entitlement to service connection for coronary artery disease 
(CAD), status post myocardial infarction, to include as secondary 
to service-connected type II diabetes mellitus.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 
2004, the RO awarded service connection for peripheral neuropathy 
of the right and left lower extremities, each evaluated as 10 
percent disabling.  In February 2005, the RO denied entitlement 
to a TDIU and service connection for hypertension and CAD on a 
direct basis and as secondary to service-connected diabetes 
mellitus.  

In July 2007, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).

The issues on appeal were remanded in December 2007 for further 
development, and additional evidence has been received with 
waiver of the RO's initial consideration of this evidence by the 
Veteran's representative in August 2010.  

Finally, the Board has noted that the Veteran's representative 
has indicated that "[s]ince heart disease is now a presumptive 
condition for veterans exposed to Agent Orange, service 
connection for CAD as secondary to Agent Orange exposure should 
be conceded."  However, on October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) recently issued regulations through 
notice and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  
Accordingly, on November 20, 2009, the Secretary of Veterans 
Affairs (Secretary) directed the Board to stay action on all 
claims for service connection that cannot be granted under the 
current law, but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era.  Based on the recent statement from the Veteran's 
representative, since the Veteran's claim for service connection 
for CAD, status post myocardial infarction, and the inextricably 
intertwined issue of entitlement to TDIU, are affected by these 
new presumptions, the Board must stay action with regard to these 
issues in accordance with the Secretary's stay.  Although the 
final rule amending 38 C.F.R. § 3.309(e) to add hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease to the list of diseases associated 
with exposure to certain herbicide agents was published on August 
31, 2010, the Secretary has not yet lifted the stay.  Once the 
stay has been lifted, adjudication of that claim will be resumed.  

The issue of entitlement to service connection for hypertension 
as secondary to the service-connected type II diabetes mellitus 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Since April 21, 2003, the Veteran's peripheral neuropathy, 
left lower extremity, has been manifested by decreased pinprick 
sensation, pain, and numbness that prevent standing for long 
periods, ambulation, and sitting for long periods.  It has not 
been productive of muscle atrophy, or other clinical findings 
consistent with moderately severe or severe incomplete paralysis 
or complete paralysis.

2.  Since April 21, 2003, the Veteran's peripheral neuropathy, 
right lower extremity, has been manifested by decreased pinprick 
sensation, pain, and numbness that prevent standing for long 
periods, ambulation, and sitting for long periods.  It has not 
been productive of muscle atrophy, or other clinical findings 
consistent with moderately severe or severe incomplete paralysis 
or complete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not 
greater, for peripheral neuropathy, left lower extremity, have 
been met since April 21, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes (DCs) 8520, 8620 (2009).

2.  The criteria for an initial rating of 20 percent, but not 
greater, for peripheral neuropathy, right lower extremity, have 
been met since April 21, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, DCs 8520, 
8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims arise from the Veteran's disagreement with 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 
21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records are associated with the claims folder, as are 
post-service private and VA medical examination reports and 
treatment records.  The Board further finds that examinations 
that were provided for the Veteran pursuant to the Board's 
previous remand were adequate for rating purposes and that 
neither the Veteran nor his representative has contended that the 
results of the examinations were deficient in any respect.  The 
Board therefore finds that VA has satisfied its duty to notify 
and the duty to assist.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claims.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the left and right lower 
extremities are each rated as 10 percent disabling under DC 8520, 
which pertains to paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a, DC 8520 (2009).

The criteria for evaluating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 
8720.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis with 
marked muscle atrophy.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 and 
8720 address the criteria for evaluating neuritis and neuralgia 
of the median nerve, respectively.  The criteria are consistent 
with the criteria for evaluating degrees of paralysis as set 
forth above.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2009).

VA clinical evaluation in September 2003 revealed that the 
Veteran reported neurological symptoms, starting about a year 
earlier, manifested as tingling in his lower extremities.  The 
Veteran denied any functional loss.  He reported having a 
numbness and tingling sensation in the lower extremities.  
Examination of the extremities revealed no clubbing, cyanosis, or 
edema.  The Veteran had decreased sensation to pin-prick in a 
stocking distribution.  He was able to stand on his toes and 
heels without difficulty.  His strength was 5/5 and equal in the 
bilateral lower extremities.  The assessment included mild to 
moderate bilateral lower extremity diabetic neuropathy per 
electromyogram (EMG) with nerve conduction velocities (NCVs).  

A VA cardiological consultation in June 2004 revealed a history 
that included peripheral vascular disease with intermittent 
claudication.  Examination at this time of the extremities 
revealed no edema.  The impression was acute inferior wall 
myocardial infarction with recurrent ischemic syndrome.  
Additional VA cardiological consultation in July 2004 again 
revealed a history that included peripheral vascular disease with 
intermittent claudication.  

A VA clinical summary from December 2004 reflects that bilateral 
lower extremity examination revealed the skin of the feet to be 
warm, dry, and intact.  The Veteran had adequate dorsalis pedis 
and posterior tibialis pulses.  He had decreased sensation to 
pin-prick in a stocking distribution.  He had full range of 
motion of the ankle, metatarsophalangeal joints.  His deep tendon 
reflexes were 2+ and equal bilaterally in the biceps and patellar 
tendons.  Strength was 5/5 and equal bilaterally in the lower 
extremities.  The assessment included moderately severe bilateral 
lower extremity peripheral neuropathy per EMG with NCVs, stable 
from previous examination.  

At the Veteran's hearing before the Board in July 2007, the 
Veteran indicated that he had limited use of his legs and could 
not walk as long (transcript (T.) at p. 3).  He noted that he 
would get a burning sensation in his feet and legs for which he 
took circulatory medicine (T. at p. 3).  

Social Security Administration (SSA) records received in February 
2008 largely reflect treatment for unrelated disability.  

VA peripheral neuropathy examination in September 2008 revealed 
the reported onset of peripheral neuropathy as 2002.  The Veteran 
reported that he noticed symptoms of numbness in his extremities 
over time.  His current medications were pentoxifyilline and 
menthol/salicylate cream, and he described his response to 
treatments as fair.  Sensory function evaluation of the left and 
right lower extremities revealed the absence of vibratory 
sensation bilaterally from the knee to the toes, affecting the 
tibial and sciatic branches.  Bilateral knee and ankle reflexes 
were 2+ and plantar flexion was normal.  There was no muscle 
atrophy, abnormal muscle tone or bulk, or tremor, and no affected 
joints.  The EMG from 2004 was noted to reveal significant 
neuropathy in both legs.  The diagnosis was peripheral neuropathy 
as a result of diabetes mellitus with neuritis but not paralysis 
or neuralgia.  The effects of this disability were noted to be 
mild with respect to traveling and shopping, but moderate with 
respect to exercise, sports, and recreation.  

VA EMG/NCV results in October 2008 were interpreted to reveal 
findings in the bilateral lower extremities consistent with a 
sensorimotor peripheral polyneuropathy.  

VA peripheral neuropathy examination in January 2009 revealed 
that the Veteran denied symptoms of neurovascular disease but 
that there was claudication, edema, and coldness in the lower 
extremities from peripheral vascular disease, and cardiac 
symptoms of peripheral edema.  The Veteran also reported 
peripheral neuropathy symptoms of paresthesias, loss of 
sensation, pain, and gait abnormality.  Sensory examination at 
this time revealed normal findings and the patellar and Achilles 
reflexes were 2+.  

At the time of VA examination in May 2009, it was initially noted 
that an October 2008 EMG revealed peripheral neuropathy in the 
bilateral lower extremities.  It was further noted that the 
Veteran was previously employed in factory work, but that his 
condition prevented him from standing for long periods, 
ambulation, and sitting for long periods.  The examiner indicated 
that the Veteran's physical examination was consistent with his 
history and EMG.  The examiner stated that the Veteran had 
significant peripheral neuropathy, and that while he was willing 
to work, he was unable to carry out regular work-type activities.  
The examiner further commented that occupational activities that 
included frequent ambulation or fine motor skills detailing the 
lower and upper extremities would be severely limited, and that 
these limitations in the Veteran's employment would be considered 
permanent.  

Since April 2003, the Board finds that findings have consistently 
revealed significant symptoms of bilateral peripheral neuropathy 
of the lower extremities, and while the clinical symptoms have 
not been demonstrated to include more than sensory loss, 
numbness, and pain, in light of the affect these symptoms have 
had on activities associated with employment, the Board will give 
the Veteran the benefit of the doubt and conclude that since the 
establishment of service connection for this disorder, the 
Veteran's symptoms have more closely approximated symptoms of 
moderate incomplete paralysis under Diagnostic Code 8520, and 
therefore a 20 percent rating for the left and right lower 
extremities.  

There is no evidence, however, of muscle atrophy.  The Board 
therefore finds that the Veteran's lower extremity sciatic 
neuropathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve that 
is at most moderate in degree.  Accordingly, the Board finds that 
a rating in excess of 20 percent is not warranted for either 
extremity.  The Board finds no evidence of organic changes, such 
as muscle atrophy or trophic changes, or impact on the motion of 
any joint, that would warrant a higher rating or demonstrate more 
than a moderate degree of incomplete paralysis of the sciatic 
nerve.

In summary, the evidence of record demonstrates that the Veteran 
has moderately decreased sensation, numbness and pain that affect 
activities associated with employment.  Accordingly, although the 
Board will given the Veteran the benefit of the doubt and find 
that his symptoms more nearly approximate moderate incomplete 
paralysis or neuritis that warrant 20 percent ratings, the Board 
finds that the Veteran's sciatic neuropathy of the lower 
extremities does not rise to the level of moderately severe or 
greater incomplete paralysis or neuritis, or complete paralysis 
or neuritis of the sciatic nerve, as is contemplated by these 
diagnostic codes.  38 C.F.R. § 4.124a, DCs 8520, 8620.

Finally, the rating schedule represents as far as practicable, 
the average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 3.321(a), 
(b) (2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with these service-connected 
disabilities cause moderate decreased pinprick sensation, pain, 
and numbness that prevent standing for long periods, ambulation, 
and sitting for long periods.  However, such impairment is found 
to be contemplated by the rating criteria. 38 C.F.R. § 4.124a, 
DCs 8520, 8620 (2009).  The rating criteria reasonably describe 
the Veteran's disabilities.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

With respect to Rice v. Shinseki, 22 Vet. App. 447 (2009), 
although the Board recognizes that the record has raised 
entitlement to TDIU as an included claim with respect to the 
Veteran's increased rating claims, as was noted previously in the 
introduction to this decision, the issue of TDIU is subject to 
stay since it is inextricably intertwined with the newly raised 
issue of entitlement to service connection for CAD.  


ORDER

Entitlement to a 20 percent rating, but not greater, for 
peripheral neuropathy, left lower extremity, is granted, subject 
to the statutes and regulations governing the payment of monetary 
benefits.

Entitlement to a 20 percent rating, but not greater, for 
peripheral neuropathy, right lower extremity, is granted, subject 
to the statutes and regulations governing the payment of monetary 
benefits.

REMAND

With respect to the remaining issue of entitlement to service 
connection for service connection for hypertension as secondary 
to service-connected type II diabetes mellitus, following 
additional review of an etiological VA medical opinion of 
December 2004, the Board has determined that while the opinion 
adequately addressed the issue of whether the Veteran's service-
connected diabetes was causally related to the Veteran's 
development of hypertension, the opinion did not adequately 
address the issue of whether the Veteran's diabetes aggravated 
his hypertension.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new 
VA examination to determine the nature and 
etiology of his hypertension.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  All indicated studies should 
be conducted, and all findings reported in 
detail.

(a) The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's hypertension had its 
clinical onset during service or is 
related to any in-service disease, event, 
or injury.

(b) If the response to (a) is negative, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's hypertension was caused by 
his service-connected diabetes mellitus.

(c) If the response to (b) is negative, 
the examiner should provide an opinion as 
to whether is it at least as likely as not 
(50 percent probability or greater) that 
the Veteran's diabetes mellitus makes his 
hypertension worse than it otherwise would 
have been due to the natural progression 
of that disease.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The RO/AMC should read the medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

3.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


